DISH NETWORK CORPORATION 9601 South Meridian Boulevard Englewood, Colorado 80112 March 29, 2010 Via EDGAR Larry Spirgel Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re:DISH Network Corporation Form 10-K for the fiscal year ended December 31, 2009 Filed March 1, 2010 File No. 0-26176 Dear Mr. Spirgel: Per my telephone conversion with Dean Suehiro on Monday, March 29, 2010, DISH Network Corporation plans to respond to the comments contained in the March 23, 2010 letter from the Securities and Exchange Commission on or before April 14, 2010.Should you have any questions or concerns, please feel free to contact me at (720) 514-5297. Sincerely, /s/ Brandon Ehrhart Brandon Ehrhart Vice President and Associate General Counsel cc:Kyle Moffatt, SEC Dean Suehiro, SEC 9601 South Meridian Blvd., Englewood, CO 80112Tel: 303.723.1000Fax:303.723.1299
